DETAILED ACTION
Allowable Subject Matter
Claims 1-3 and 6 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the first fixing arm being fixed at one end of the voice coil far away from the first diaphragm; and the second fixing arm being fixed on the second side surfaces. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RYAN ROBINSON/Primary Examiner, Art Unit 2653